45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kenneth OSOBOR, a/k/a Barry, a/k/a Mike, a/k/a Ibrahim MikeAbu, Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.
No. 94-7152.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 22, 1994.Decided Jan. 6, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CR-90-252-MJG, CA-93-1155-MJG)
Kenneth Osobor, appellant pro se.
D.Md.
AFFIRMED.
Before HALL and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Osobor v. United States, Nos.  CR-90-252-MJG;  CA-93-1155-MJG (D. Md. Mar. 7, 1994 & Sept. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court granted relief to Appellant by ordering the government to transmit to the Bureau of Prisons a copy of any document or the transcript of proceedings evidencing the findings of the sentencing court on disputed issues in his presentence report.  Appellant failed to object to the magistrate judge's recommendation on this issue which waived appellate review of it.  See United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984)